DETAILED ACTION
This is in response to the Applicant’s arguments, and amendments filed on September 30, 2021, in which claims 1-3, and 11-10 have been amended. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0017802) in view of Ehlen et al. (US 20160344865).
	Regarding claims 1, and 20, Zhang teaches a method comprising: receiving, at a first device and from a server over a first communication, a message indicating that a second device initiated a communication with the first device over a second communication  at a particular time (i.e., target communication device receives from the network message indicating of call attempts and notification of the call attempts via SMS message (corresponding to the first communication [0026], [0040]-[0042]); determining, by the first device, whether a connection for the communication was established with the second device over the second communication  at the particular time (i.e., determine whether a response to a paging message from an access point and/or access controller serving a mobile device indicating that a request for communication has been established [0060]); and providing, for display by the first 
	Zhang does not specifically teach receiving message over the first communication channel or the second communication channel.
	However, the preceding limitation is known in the art of communications. Ehlen teaches a methods and apparatus for providing a missed call notification following a failed call attempt between a first device and a second device over a first communications channel, the missed call notification including notification data and missed call data received over a second communications channel ([0010]-[0011]). The 
	Regarding claim 2, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches discarding the message responsive to another determination that the communication initiated by the second device was established with the first device over the second communication channel at the particular time (i.e., determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]). Therefore, it would have been obvious to one of ordinary skill in the art, at the 
	Regarding claim 3, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches discarding the message responsive to another determination that another communication was established between the first device and the second device over the second communication channel after the particular time (i.e., determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]-[0011], [0071], [0074]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Zhang within the system of Ehlen in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed. 
	Regarding claim 4, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches sending, to the second device via the server, another message when the initiated communication was received by the first device and declined by the first device ([0150]-[0151]) in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed. 

	Regarding claim 6, Zhang in view of Ehlen teaches all the limitations above. Zhang further teaches the message is generated at the second device and the message is end-to-end encrypted between the second device and the first device ([0085]). 
	Regarding claim 7, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches the message indicates the particular time that the second device initiated the communication with the first device over the second communication channel ([0151]) in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed.  
	Regarding claim 8, Zhang in view of Ehlen teaches all the limitations above. Zhang further teaches the message is transmitted to the server based at least on a contact list associated with the first device, the contact list including an identifier of a user associated with the second device ([0053]). 
	Regarding claim 9, Zhang in view of Ehlen teaches all the limitations above. Zhang further teaches transmitting, by the first device, to the server, another message 
	Regarding claim 10, Zhang in view of Ehlen teaches all the limitations above. Zhang further teaches the network comprises at least one of a cellular network or a wireless local area network ([0030]). 
	Regarding claim 11, Zhang teaches a device comprising: a memory and a processor (i.e., in devices 302 and 306); receive, from a server over a communication channel, a message indicating that another device initiated a connection for a communication with the first device over a communication at a particular time (i.e., target communication device receives from the network message indicating of call attempts and notification of the call attempts via SMS message (corresponding to the first communication [0026], [0040]-[0042]); determine whether the connection for the communication was established with the second device over the communication  at the particular time (i.e., determine whether a response to a paging message from an access point and/or access controller serving a mobile device indicating that a request for communication has been established [0060]); and provide, an indication of the message based at least in part on a determination that the connection for the communication initiated by the second device was not established over the communication  at the particular time (i.e., the disclosed subject matter can store the missed call information and can also increment a UDCI counter. The UDCI component can then facilitate notifying the user that a call has been missed. For example, when the user returns to a service area, the UDCI can send a short-message-service (SMS) 
	Zhang does not specifically teach receiving message over the first communication channel and the second communication channel.
	However, the preceding limitation is known in the art of communications. Ehlen teaches a methods and apparatus for providing a missed call notification following a failed call attempt between a first device and a second device over a first communications channel, the missed call notification including notification data and missed call data received over a second communications channel ([0010]-[0011]). The call request and call data are both transmitted from the calling party's telephone (e.g. first device 102) in a way that the called party's telephone (e.g. second/target device 104) is able to determine that the call data corresponds to the call request.  For example, a call request identifier may be generated by the calling party's telephone 102 and included in both the call request and the call data…, the called party to determine that a received call request over the first channel and received call data over the second channel correspond to an enhanced call request sent by the calling party. The called party's telephone automatically uses the call data to generate and display an enhanced call request ([0077], [0079], [0088]-[0089], [0111]-[0113]). Therefore, it 
	Regarding claim 12, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches discarding the message responsive to another determination that the communication initiated by the second device was established with the first device over the second communication channel at the particular time (i.e., determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Zhang within the system of Ehlen in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed. 
	Regarding claim 13, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches discarding the message responsive to another determination that another communication was established between the first device and the second 
	Regarding claim 14, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches sending, to the second device via the server, another message when the initiated communication was received by the first device and declined by the first device ([0150]-[0151]) in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed. 
	Regarding claim 15, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches the communication comprises a cellular call, the second communication channel comprises a cellular communication channel, and the first communication channel differs from the second communication channel ([0151]) in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed.  

	Regarding claim 17, Zhang in view of Ehlen teaches all the limitations above. Ehlen further teaches the message indicates the particular time that the second device initiated the communication with the first device over the second communication channel ([0151]) in order to indicate the relevance, importance, or nature of a missed call by enriching its notification that is displayed on the telephone of a called party after a call request has failed.  
	Regarding claim 18, Zhang in view of Ehlen teaches all the limitations above. Zhang further teaches the message is transmitted to the server based at least on a contact list associated with the first device, the contact list including an identifier of a user associated with the second device ([0053]). 
	Regarding claim 19, Zhang in view of Ehlen teaches all the limitations above. Zhang further teaches transmitting, by the first device, to the server, another message indicating that the first device has at least a data connection to a network, wherein the message from the server is sent to the first device following the transmitted another message ([0034]-[0036]). 
	
Response to Arguments
Applicant's arguments filed on 09/30/2021have been fully considered but they are not persuasive. 

However, the Examiner disagrees with the preceding assertion. Zhang discloses:  determine whether a response to a paging message from an access point and/or access controller serving a mobile device indicating that a request for communication has been established or whether to establish voice communication or send a notification of missed calls via SMS [0060]). Zhang further teaches the UDCI component can then facilitate notifying the user that a call has been missed. For example, when the user returns to a service area, the UDCI can send a short-message-service (SMS) message to the user with the UDCI count data thereby informing the user that they should attempt to access the missed call identification information otherwise stored on the system as herein disclosed [0040]…, If the determination indicates that no response to the page was received, then methodology proceeds to 710 where data is stored related to the requesting device. Such data can include a telephone number, name information, time information associated with a request, and/or like information related to a requesting device [0060]-[0061]). With respect to sending message over a first communication and 
As per claims 11 and 20, The Applicant argues that claims 11 and 20 are patentable because the combination of applied references does not disclose or suggest the features of independent claims 11 and 20. However, the examiner disagrees and maintains the rejections for the same reasons recited in the argument above, given that claims 11 and 20 contain the same subject matter.
The Applicant further argues that claims dependent from their respective independent claims are believed to allowable for similar. Given that the rejections of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643